Case: 1:19-cv-00372-DRC-SKB Doc #: 28 Filed: 08/20/19 Page: 1 of 2 PAGEID #: 375




Julie Kelly (Pro Se)
823 Dorgene Lane
Cincinnati OHIO 45244
Telephone (513) 806.4893
jul_kelly@mac.com




                     UNITED STATES DISTRICT COURT
                                FOR THE
                        SOUTHERN DISTRICT OF OHIO

 JULIE KELLY, an individual                    Civil Case No. 1:19-cv-00372-SJD-SKB

                   Plaintiff

                   v.

 FIRST DATA CORPORATION, a
 Delaware corporation;

 FRANK BISIGNANO, an individual;
                                               MOTION TO REQUEST ADDITIONAL
 ROBIN ORDING, an individual;                  TIME TO RESPOND TO DEFENDANTS
                                                     MOTIONS TO DISMISS
 JACKSON LEWIS PC, a Pennsylvania
 professional corporation;

 MATTHEW BYRNE, an individual;


 SAUL EWING ARNSTEIN & LEHR, a
 Delaware limited liability partnership; and


 GILLIAN COOPER, an individual

                   Defendants.
Case: 1:19-cv-00372-DRC-SKB Doc #: 28 Filed: 08/20/19 Page: 2 of 2 PAGEID #: 376




   MOTION TO REQUEST ADDITIONAL TIME TO RESPOND TO DEFENDANTS

                                    MOTIONS TO DISMISS

       I am Julie Kelly, plaintiff in this case (“Plaintiff”), and representing myself pro se. I filed

a Complaint against the Defendants on May 20, 2019 [Docket No. 1]. I request an extension of

time to file my responses to the motions to dismiss miss the Complaint. I can have my response

done and filed by September 3, 2019.

       I have received three separate Motions to Dismiss the Complaint [ Docket Nos. 17, 20 &

22] written in defense of the Defendants (one being largest payment processor in the world, two

large law firms, and their employees) and they have made very technical legal arguments. I

thought my work would be complete by August 20, 2019 to file my responses to these motions. I

am not a lawyer and I do not have forms to re-use like these firms do. I am needing to read the

cases these firms are quoting and do my own research because some of the cases they cite do not

say what they say they say. This extension will not harm these companies.

       It took each of the Defendants two months to write the motions – with three motions, that

is nearly six-months of lawyer work to complete them. I am asking for an extension to file mine

to all three so that I have five-weeks to answer three motions that took professional lawyers two-

months to complete. No harm will be done by granting me more time.

DATED:         August 20, 2019

                                                                       Respectfully Submitted,


                                                                        /s/ Julie Kelly
                                                                       Julie Kelly, Plaintiff (Pro Se)
